DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanke (Pub No 20020126722).
Regarding claim 1, Hanke discloses in figures 1, 2, and specification:
1. A multi-junction edge emitting laser structure comprising: 
a first laser junction (see, upper-10 , fig.1, see also, paragraph [0023]) having a first wavelength; 
a second laser junction (see, lower-10 , fig.1, see also, paragraph [0023]) having a second wavelength; and 
a tunnel junction (see, 20, fig.1, see also, paragraph [0023]) coupling the first laser junction and the second laser junction, 
wherein a first material composition of a first quantum well of the first laser junction and a second material composition of a second quantum well of the second laser junction differ (see, left-10, right-10, fig. 2, see also, paragraph [0026]) such that a thermal gradient is formed across the first laser junction and the second laser junction when the laser structure is externally maintained at a temperature, 
wherein the thermal gradient causes the first wavelength and the second wavelength to substantially coincide (see, paragraph [0026], here, so that the active zones of the two semiconductor lasers emit light radiation with the same wavelength).. 
    PNG
    media_image1.png
    278
    466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    479
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 2-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanke above.
	Regarding claim 2, Hanke discloses the limitations of claim 1 for the reasons above and wherein at least one of: the first laser junction and the second laser junction includes a quantum-well structure (see. Paragraph [0024]).
However, Hanke is silent as to the limitation of “ a) a quantum well that is substantially nitrogen-free and has a material composition of  
    PNG
    media_image3.png
    17
    543
    media_image3.png
    Greyscale
 b) a barrier that includes at least one of GaAs, GaAsi-yNy, wherein 0 < y < 0.1, and 
    PNG
    media_image4.png
    17
    241
    media_image4.png
    Greyscale
 wherein the quantum-well structure has an emission wavelength in a range from about 900 nm to about 1300 nm”.
It is common knowledge in the art to have such a material composition for an emission wavelength in a range from about 900 nm to about 1300 nm in same field of endeavor for the purpose of manufacturing a laser using the principle in claim1 (see. Paragraph [0022]).
Regarding claim 3, Hanke discloses the limitations of claim 1 for the reasons above and wherein at least one of: the first laser junction and the second laser junction includes a quantum-well structure (see. Paragraph [0024]).
However, Hanke is silent as to the limitation of “ i) a quantum well having a material composition of InxGai-xNyAsi-yzSbz, wherein either  
    PNG
    media_image5.png
    48
    707
    media_image5.png
    Greyscale
 ii) a barrier that includes at least one of GaAs, GaAsi-yNy wherein 0 < y < 0.1, and 
    PNG
    media_image6.png
    17
    237
    media_image6.png
    Greyscale
 25 sf-4398230Attorney Docket No.: 16745-20047.00 wherein the quantum-well structure has an emission wavelength in a range from about 1100 nm and about 1600 nm.”.
It is common knowledge in the art to have such a material composition for an emission wavelength in a range from about 1100 nm to about 1600 nm in same field of endeavor for the purpose of manufacturing a laser using the principle in claim1 (see. Paragraph [0022]).
Regarding claim 4, Hanke discloses the limitations of claim 1 for the reasons above and the first laser junction includes a first active region having a first composition level and the second laser junction includes a second active region having a second composition level (see. Paragraph [0024]).
However, Hanke is silent as to the limitation of “ the first composition level being at least one of: a first In-composition level, a first Sb-composition level, and a first sum of the first In-composition level and the first Sb-composition level,  the second composition level being at least one of: a second In-composition level, a second Sb-composition level, and a second sum of the second In-composition level and the second Sb- composition level, and the first composition level is between 0.1% and 1.2% lower than the second composition level”.
It is common knowledge in the art to have such a composition level in same field of endeavor for the purpose of manufacturing a laser using the principle in claim1 (see. Paragraph [0022]).
Regarding claim 5, Hanke discloses the limitations of claim 4 for the reasons above and further comprising: a heatsink, wherein the first active region is located farther away from the heatsink than the second active region (see, paragraph [0026]).
Regarding claim 6, Hanke discloses the limitations of claim 4 for the reasons above.  
However, Hanke is silent as to the limitation of the first composition level is between 0.25% and 0.9% lower than the second composition level”.
It is common knowledge in the art to have such a composition level in same field of endeavor for the purpose of manufacturing a laser using the principle in claim1 (see. Paragraph [0022]).
Regarding claim 7, Hanke discloses the limitations of claim 1 for the reasons above.  
However, Hanke is silent as to the limitation of “the first laser junction includes a first active region having a first nitrogen composition level, the second laser junction includes a second active region having a second nitrogen composition level, and the first nitrogen composition level is less than 0.2% lower than the second composition nitrogen level”.
It is common knowledge in the art to have such a nitrogen composition level in same field of endeavor for the purpose of manufacturing a laser using the principle in claim1 (see. Paragraph [0022]).
Regarding claim 8, Hanke discloses the limitations of claim 1 for the reasons above.  
However, Hanke is silent as to the limitation of “the first quantum well has a first width, 26 sf-4398230Attorney Docket No.: 16745-20047.00 the second quantum well has a second width, and the first width is 1 nm or less than the second width”.
It is common knowledge in the art to have such a width of quantum well in same field of endeavor for the purpose of manufacturing a laser using the principle in claim1 (see. Paragraph [0033]).
Regarding claim 9, Hanke discloses the limitations of claim 8 for the reasons above and further comprising: a heatsink, wherein the first quantum well is located farther away from the heatsink than the second quantum well (see, paragraph [0026]).
Regarding claim 10, Hanke discloses the limitations of claim 1 for the reasons above.  
However, Hanke is silent as to the limitation of “further comprising: a third laser junction having a third wavelength; a second tunnel junction coupling the second laser junction and the third laser junction, wherein a third material composition of a third quantum well of the third laser junction and the second material composition differ such that a second thermal gradient is formed across the second laser junction and the third laser junction when the laser structure is externally maintained at the temperature, wherein the second thermal gradient causes the second wavelength and the third wavelength to substantially coincide”.
It is common knowledge in the art to have such a laser having a third laser junction and a second tunneling junction, which causes the second wavelength and the third wavelength to substantially coincide22in same field of endeavor for the purpose of manufacturing a laser using the principle in claim1 (see. Paragraph [0022]).
Regarding claim 11, claim 11 is rejected for the same reasons applied to claim 3 since the implementation of claim 11 can be done by motivation of claim 3.
Regarding claim 12, claim 12 is rejected for the same reasons applied to claims 4 and 6 since the implementation of claim 12 can be done by motivation of claims 4 and 6.
Regarding claim 13, claim 13 is rejected for the same reasons applied to claim 7 since the implementation of claim 13 can be done by motivation of claim 7.
Regarding claim 14, claim 14 is rejected for the same reasons applied to claim 8 since the implementation of claim 14 can be done by motivation of claim 8.
6.	Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lell et al. (Pub No 20130016752) and further in view of Enzmann et al. Pub No. 20180212404)
Regarding claim 15, Lell et al. discloses in figure 6C and specification a multi-junction edge emitting laser structure comprising: a first laser junction (see, 31, fig. 6c, see also, paragraph [0101]) having a first threshold current density (inherent for 31) and including a first lateral confinement region (see, 55, fig. 6c, see also, paragraph [0110]); 28 sf-4398230Attorney Docket No.: 16745-20047.00 a second laser junction (see, 32, fig. 6c, see also, paragraph [0103]) having a second threshold current density (inherent for 32) and including a second lateral confinement region (see, 57, fig. 6c, see also, paragraph [0114]); and a tunnel junction (see,15, fig. 6c, see also, paragraph [0103]) coupling the first laser junction to the second laser junction.
However, Lell et al. is silent as to the limitation of “the first threshold current density and the second threshold current density are substantially matched”.
Enzmann et al. discloses that a laser threshold I of the semiconductor
lasers 1a, 1b is represented as a function of the temperature T(see, paragraph
[0088]).  Even though Enzmann et al. does not disclose that “the first threshold current density and the second threshold current density are substantially matched” as claimed, Enzmann et al. discloses the threshold current density substantially matched can be realized.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of the first threshold current density and the second threshold current density are substantially matched” with a laser structure of Lell et al.  because selecting a temperature allows for emitting the same wavelength through two laser structure.  
Regarding claim 16, the modified device of Lell et al. discloses the limitations of claim 15 for the reasons above and Lell et al. also discloses wherein: the first lateral confinement region has a first width, the second lateral confinement region has a second width, and the first width is different from the second width (see, 56, 57, fig. 6C).
Regarding claim 17, the modified device of Lell et al.  discloses the limitations of claim 15 for the reasons above.  
However, the modified device of Lell et al. is silent as to the limitation of “the first lateral confinement region has a first width, the second lateral confinement region has a second width, and the first width is different from the second width”.
It is common knowledge in the art to have such a width of lateral confinement region in same field of endeavor for the purpose of manufacturing a laser using the principle in claim 15.
Regarding claim 18, the modified device of Lell et al.  discloses the limitations of claim 15 for the reasons above   
However, the modified device of Lell et al. is silent as to the limitation of “at least one of: the first lateral confinement region and the second lateral confinement region is an oxidized AlyGai-yAs layer, where y > 0.9”.
It is common knowledge in the art to have such an oxidation of lateral confinement region in same field of endeavor for the purpose of manufacturing a laser using the principle in claim 15.
Regarding claim 19, the modified device of Lell et al.  discloses the limitations of claim 18 for the reasons above. and Lell et al. also discloses the first lateral confinement region has a first oxidation length, the second lateral confinement region has a second oxidation length, and the first oxidation length is greater than the second oxidation length (see, 56, 57, fig. 6C)..
Regarding claim 20, the modified device of Lell et al.  discloses the limitations of claim 15 for the reasons above and a thermal gradient is formed across the first laser junction and the second laser junction when the laser structure is externally maintained at a temperature (obvious since a thermal gradient depends on the temperature).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jewell (US 6556607) discloses the temperature compensated laser..
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828